DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on February 03, 2021.
Claims 21-40 are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-40  is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Khoryaev et al (USP: 2018/0206260).

Claims: 1-20. (Cancelled)

As per Claim 21 Khoryaev teaches a method performed by a wireless transmit / receive unit (WTRU), the method comprising:
 transmitting first sidelink control information (SCI) which indicates one or more transmission resources (Paragraph 0025 FIG. 16B an embodiment in part of the PSCCH pool within each sidelink control information (SCI) period is used for pre-emption ); 
transmitting second SCI which indicates one or more different transmission resources, wherein the first SCI and the second SCI are different, based on (Paragraph  0157, 0158, 0161  PSCCH 1614, active D2D transmitters monitor the PSCCH resources to evaluate preemption criteria to release resources. In a PSCCH field 1616 of a fourth SCI period, lower priority UEs or transmissions enter a preemption state if a condition to release resources is satisfied. For example, the dedicated PSCCH resources can be used for announcements of candidate D2D transmitters. FIG. 16A shows a preemption period 1620 comprising four SCI periods and spanning a time from when higher priority UEs/transmitters enter an active state at 1614 to when dedicated PSCCH resources are allocated at 1618 ): determining that the one or more transmission resources indicated by the first SCI overlap with one or more transmission resources associated with a higher priority reservation associated with another WTRU (Paragraph 0110, 0017, 0157, 0158  FIG. 16A shows overlapped resource allocation may assume that set of sidelink resources associated with certain transmission priority (e.g. low priority) may be a subset of resources associated with another priority (e.g. higher priority). This monitoring may be performed by receiving the sidelink control information (SCI) sent on PSCCHperiod 1620 comprising four SCI periods and spanning a time from when higher priority UEs/transmitters enter an active state at 1614 to when dedicated PSCCH resources are allocated at 1618); and
 determining that a sidelink reference signal received power (SL-RSRP) measurement is larger than an SL-RSRP threshold (Paragraph  0126, 0127, 0253, 0300 the SL-RSRP (reference signal received power) or SL-RSSI (received signal strength indication) threshold may be configured in order to check the received power level from active D2D transmitters and decide on resource access.
 The amount of equal and/or higher priority transmissions compared with pre-configured threshold value may be used as a condition to access resources); 
wherein the SL-RSRP measurement is a measurement associated with a resource reserved by the another WTRU (Paragraph 0253, 0254, 0258, 0300 The SL-RSRP or SL-RSSI or the received power level from active sidelink transmitters may be evaluated. Medium activity indication measured in terms of the amount of active D2D transmissions with equal or higher priority and received power level.).

As per Claim 22 Khoryaev teaches the method of claim 21, wherein the second SCI indicates a subset of the one or more transmission resources indicated by the first SCI (Paragraph 0302, 0311, at least a subset of bits of a Sidelink Control Information (SCI) Format field of the Physical Sidelink Control Channel (PSCCH) where the at least one resource pool is a PSCCH resource pool ).

As per Claim 23 Khoryaev teaches the method of claim 21, wherein the threshold is configured via higher layer signaling (Paragraph 0048, 0051 The transmission priority of data in the physical layer can correspond to a priority associated with a logical channel (Media Access Control (MAC) layer).).

As per Claim 24 Khoryaev teaches the method of claim 21, wherein the threshold is configured via radio resource control (RRC) signaling (Paragraph 0051, 0193 A given UE can be simultaneously connected to an Instant Messaging Service and the Internet, for example, so can have multiple associated radio bearers configured in addition to the resources used for RRC signaling. example, elements of an evolved universal terrestrial radio access network (EUTRAN) protocol including, for example, PHY, MAC, RLC, PDCP, and/or RRC elements.).

As per Claim 25 Khoryaev teaches the method of claim 21, wherein the determining that the one or more transmission resources indicated by the SCI overlap with one or more transmission resources associated with a higher priority reservation associated with another WTRU is performed based on receiving an SCI from the another WTRU (Paragraph 0110, 0288 Overlapped resource allocation may assume that set of sidelink resources associated with certain transmission priority (e.g. low priority) may be a subset of resources associated with another priority (e.g. higher priority), a resource grant size specifying a number of physical resources a UE having the device-to-device communication circuitry is permitted to utilize in a Sidelink Control Information (SCI) period.  ).

As per Claim 26 Khoryaev teaches the method of claim 21, wherein the determining that the SL- RSRP measurement is larger than the SL-RSRP threshold is performed based on receipt of an SCI from the another WTRU  (Paragraph  0126, 0253, 0300 wherein the UE is arranged to measure at least one of a sidelink reference signal received power (SL-RSRP) or a sidelink received strength (SL-RSSI) of detected device-to-device transmissions for use in determining the pre-emption criteria to access the resources. The amount of equal and/or higher priority transmissions compared with pre-configured threshold value may be used as a condition to access resources. ).

As per Claim 27 Khoryaev teaches a wireless transmit / receive unit (WTRU) comprising:
 a transmitter configured to transmit first sidelink control information (SCI) which indicates one or more transmission resources (Paragraph 0025 FIG. 16B an embodiment in part of the PSCCH pool within each sidelink control information (SCI) period is used for pre-emption ); and
 circuitry configured to determine to select one or more different transmission resources based on whether the one or more transmission resources indicated by the first SCI overlap with one or more transmission resources associated with a higher priority reservation associated with another WTRU (Paragraph 0110, 0017, 0157, 0158  FIG. 16A shows overlapped resource allocation may assume that set of sidelink resources associated with certain transmission priority (e.g. low priority) may be a subset of resources associated with another priority (e.g. higher priority). This monitoring may be performed by receiving the sidelink control information (SCI) sent on PSCCHperiod 1620 comprising four SCI periods and spanning a time from when higher priority UEs/transmitters enter an active state at 1614 to when dedicated PSCCH resources are allocated at 1618).

As per Claim 28 Khoryaev teaches the WTRU of claim 27, wherein the determination to select one or more different transmission resources is further based on a determination that a sidelink reference signal received power (SL-RSRP) measurement is larger than a SL-RSRP threshold (Paragraph  0126, 0127, 0253, 0300 the SL-RSRP (reference signal received power) or SL-RSSI (received signal strength indication) threshold may be configured in order to check the received power level from active D2D transmitters and decide on resource access.
 The amount of equal and/or higher priority transmissions compared with pre-configured threshold value may be used as a condition to access resources). 


As per Claim 29 Khoryaev teaches the WTRU of claim 27, further comprising:  circuitry configured to select one or more different transmission resources(Paragraph  0157, 0158, 0161  PSCCH 1614, active D2D transmitters monitor the PSCCH resources to evaluate preemption criteria to release resources. In a PSCCH field 1616 of a fourth SCI period, lower priority UEs or transmissions enter a preemption state if a condition to release resources is satisfied. For example, the dedicated PSCCH resources can be used for announcements of candidate D2D transmitters. FIG. 16A shows a preemption period 1620 comprising four SCI periods and spanning a time from when higher priority UEs/transmitters enter an active state at 1614 to when dedicated PSCCH resources are allocated at 1618 ).

As per Claim 30 Khoryaev teaches the WTRU of claim 29, further comprising: a transmitter configured to transmit second SCI which indicates the selected one or more different transmission resources, wherein the first SCI and the second SCI are different (Paragraph 0158-0162 FIG. 16B schematically illustrates an embodiment in which a single PSCCH pool is used for communication and in which a part of the PSCCH pool within each SCI period is used for preemption. FIG. 16B shows a preemption period 1650 corresponding to a single SCI period and shows a portion 1652 of a PSCCH filed 1654 in each SCI period being allocated for preemption.  ).

As per Claim 31 Khoryaev teaches the WTRU of claim 28, wherein the SL-RSRP measurement is a measurement associated with a resource reserved by the another WTRU (Paragraph  0126, 0253, 0300 wherein the UE is arranged to measure at least one of a sidelink reference signal received power (SL-RSRP) or a sidelink received strength (SL-RSSI) of detected device-to-device transmissions for use in determining the pre-emption criteria to access the resources. The amount of equal and/or higher priority transmissions compared with pre-configured threshold value may be used as a condition to access resources. ).

As per Claim 32 Khoryaev teaches the WTRU of claim 27, wherein the determination that the one or more transmission resources indicated by the first SCI overlap with one or more transmission resources associated with a higher priority reservation associated with another WTRU is performed based on receiving an SCI from the another WTRU (Paragraph 0110, 0017, 0157, 0158  FIG. 16A shows overlapped resource allocation may assume that set of sidelink resources associated with certain transmission priority (e.g. low priority) may be a subset of resources associated with another priority (e.g. higher priority). This monitoring may be performed by receiving the sidelink control information (SCI) sent on PSCCHperiod 1620 comprising four SCI periods and spanning a time from when higher priority UEs/transmitters enter an active state at 1614 to when dedicated PSCCH resources are allocated at 1618).

As per Claim 33 Khoryaev teaches the WTRU of claim 28, wherein the determination that the SL- RSRP measurement is larger than the SL-RSRP threshold is performed based on receipt of an SCI from the another WTRU (Paragraph  0126, 0253, 0300 wherein the UE is arranged to measure at least one of a sidelink reference signal received power (SL-RSRP) or a sidelink received strength (SL-RSSI) of detected device-to-device transmissions for use in determining the pre-emption criteria to access the resources. The amount of equal and/or higher priority transmissions compared with pre-configured threshold value may be used as a condition to access resources. ).

As per Claim 34 Khoryaev teaches a wireless transmit / receive unit (WTRU) comprising: a transmitter configured to transmit first sidelink control information (SCI) which indicates one or more transmission resources (Paragraph 0025 FIG. 16B an embodiment in part of the PSCCH pool within each sidelink control information (SCI) period is used for pre-emption ); and 
circuitry configured to determine whether to select one or more different transmission resources based on whether a sidelink reference signal received power (SL-RSRP) measurement is larger than an SL-RSRP threshold (Paragraph  0126, 0127, 0253, 0300 the SL-RSRP (reference signal received power) or SL-RSSI (received signal strength indication) threshold may be configured in order to check the received power level from active D2D transmitters and decide on resource access. The amount of equal and/or higher priority transmissions compared with pre-configured threshold value may be used as a condition to access resources).


As per Claim 35 Khoryaev teaches the WTRU of claim 34, wherein the determination to select one or more different transmission resources is further based on whether the one or more different transmission resources indicated by the SCI overlap with one or more transmission resources associated with a higher priority reservation associated with another WTRU (Paragraph 0110, 0017, 0157, 0158  FIG. 16A shows overlapped resource allocation may assume that set of sidelink resources associated with certain transmission priority (e.g. low priority) may be a subset of resources associated with another priority (e.g. higher priority). This monitoring may be performed by receiving the sidelink control information (SCI) sent on PSCCHperiod 1620 comprising four SCI periods and spanning a time from when higher priority UEs/transmitters enter an active state at 1614 to when dedicated PSCCH resources are allocated at 1618).

As per Claim 36 Khoryaev teaches the WTRU of claim 34, further comprising: circuitry configured to select one or more different transmission resources (Paragraph 0158-0162 FIG. 16B schematically illustrates an embodiment in which a single PSCCH pool is used for communication and in which a part of the PSCCH pool within each SCI period is used for preemption. FIG. 16B shows a preemption period 1650 corresponding to a single SCI period and shows a portion 1652 of a PSCCH filed 1654 in each SCI period being allocated for preemption).

As per Claim 37 Khoryaev teaches the WTRU of claim 36, further comprising: a transmitter configured to transmit second SCI which indicates the selected one or more different transmission resources. (Paragraph 0158-0162 FIG. 16B schematically illustrates an embodiment in which a single PSCCH pool is used for communication and in which a part of the PSCCH pool within each SCI period is used for preemption. FIG. 16B shows a preemption period 1650 corresponding to a single SCI period and shows a portion 1652 of a PSCCH filed 1654 in each SCI period being allocated for preemption).

As per Claim 38 Khoryaev teaches the WTRU of claim 35, wherein the SL-RSRP measurement is a measurement associated with a resource reserved by the another WTRU (Paragraph  0126, 0253, 0300 wherein the UE is arranged to measure at least one of a sidelink reference signal received power (SL-RSRP) or a sidelink received strength (SL-RSSI) of detected device-to-device transmissions for use in determining the pre-emption criteria to access the resources. The amount of equal and/or higher priority transmissions compared with pre-configured threshold value may be used as a condition to access resources. ).

As per Claim 39 Khoryaev teaches the WTRU of claim 35, wherein the determination that the one or more transmission resources indicated by the first SCI overlap with one or more transmission resources associated with a higher priority reservation associated with another WTRU is performed based on receiving an SCI from the another WTRU (Paragraph 0110, 0017, 0157, 0158  FIG. 16A shows overlapped resource allocation may assume that set of sidelink resources associated with certain transmission priority (e.g. low priority) may be a subset of resources associated with another priority (e.g. higher priority). This monitoring may be performed by receiving the sidelink control information (SCI) sent on PSCCHperiod 1620 comprising four SCI periods and spanning a time from when higher priority UEs/transmitters enter an active state at 1614 to when dedicated PSCCH resources are allocated at 1618).

As per Claim 40 Khoryaev teaches the WTRU of claim 35, wherein the determination that the SL- RSRP measurement is larger than the SL-RSRP threshold is performed based on receipt of an SCI from the another WTRU (Paragraph  0126, 0127, 0253, 0300 the SL-RSRP (reference signal received power) or SL-RSSI (received signal strength indication) threshold may be configured in order to check the received power level from active D2D transmitters and decide on resource access. The amount of equal and/or higher priority transmissions compared with pre-configured threshold value may be used as a condition to access resources).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Primary Examiner, Art Unit 2468